 Case 6:20-cv-02150-GAP-GJK Document 1 Filed 11/23/20 Page 1 of 4 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 LAVONTRA COOPER,

                               Plaintiff,

 vs.                                                  CASE NO.:

 CIRCLE K STORES, INC., a foreign for-profit
 corporation,

                         Defendant.
 __________________________________

                                   NOTICE OF REMOVAL

       Defendant, CIRCLE K STORES, INC., (hereinafter “CIRCLE K”), hereby gives notice of

Removal of the above captioned action from the Circuit Court of the Seventh Judicial Circuit, in

and for Volusia County, Florida, in which this action is now pending, to the United States District

Court, Middle District of Florida, Jacksonville Division, and respectfully represents as follows:

       1.      On or about November 4, 2020, a Complaint was served on the Defendant, Circle

K. The civil action entitled LAVONTRA COOPER v. CIRCLE K STORES, INC., was commenced

in the Circuit Court, Seventh Judicial Circuit, in and for Volusia County, Florida, and assigned

Case number 2020-11289-CIDL. This action was filed in the Volusia County Circuit Court on

October 2, 2020. (A copy of the Complaint, as well as all other materials contained within the

underlying State Court file are attached hereto as Exhibit “A”).

       2.      This action is properly removable pursuant to 28 U.S.C. §1441 and this Notice of

Removal is filed within the thirty (30) day statutory period for removal under 28 U.S.C. §1446(b).

       3.      There is complete diversity of citizenship between the parties to this

cause. Plaintiff is a citizen of the State of Florida. Defendant is a foreign company duly organized
 Case 6:20-cv-02150-GAP-GJK Document 1 Filed 11/23/20 Page 2 of 4 PageID 2




as a corporation under the law of Texas with its principal place of business in Arizona. See Exhibit

“B.”

       4.       This is a purported negligence action brought by the Plaintiff against the

Defendant. As is expressly referenced in the Complaint, the Plaintiff is seeking damages in excess

of $30,000.00. (See Complaint, paragraph 1). Further, Ms. Cooper alleges in the Complaint that

she was injured as a result of Defendant’s negligent maintenance of its premises, as she slipped

and fell on a “wet, slippery substance” and that she has suffered damages including, without

limitation;

               a.      Permanent physical injury
               b.      Pain and suffering
               c.      Loss of the capacity for the enjoyment of life
               d.      Expense of hospitalization
               (See Complaint, paragraph 16)

       5.      In determining the amount in controversy, where “Plaintiff has not pled a specific

amount of damages, the removing defendant must prove by a preponderance of the evidence that

the amount in controversy exceeds the jurisdictional requirement.” Gillinov v. Hillstone Restaurant

Group, Inc., 92 F. Supp. 3d 1251, 1253-1254 (S.D. Fla. 2015). The evidence that the Court can

rely on is not limited in applying the preponderance of the evidence standard, and a defendant may

use “their own affidavits, declarations, or other documentation – provided of course that removal

is procedurally proper.” Pretka v. Kolter City Plaza, II, Inc., 608 F. 3d 744, 755 (11th Cir. 2010).

“The Court may consider a pre-suit demand letter in determining whether the amount in

controversy requirement is satisfied.” Gillinov v. Hillstone Restaurant Group, Inc., 92 F. Supp.

3d at 1254-1255; but see Clifford v. BJ’s Wholesale Club, Inc., 2016 LEXIS 147614 (S.D. Fla.

2016). In addition, her claimed need for ongoing medical treatment can be taken into account
  Case 6:20-cv-02150-GAP-GJK Document 1 Filed 11/23/20 Page 3 of 4 PageID 3




when determining the amount in controversy. See, La Rocca v. Stahlheber, 676 F.Supp.2d 1347

at 1350 (S.D. Fla. 2009).

        6.      Ms. Cooper contends that her losses are permanent or continuing in nature.

Correspondence, medical records, and bills received to date indicate that Ms. Cooper sustained

injuries, among others, to her low back, left ankle, left foot, left knee, and left shoulder which

required surgery. She was treated by several doctors for her injuries and will continue to treat for

these injuries in the future. To date, Plaintiff’s known medical bills total $64,961.14. Before filing

her lawsuit, Ms. Cooper submitted a written demand to Circle K for $450,000.00. See Exhibit

“C.” Since plaintiff demanded, pre-suit, in excess of five times the amount required to be in

controversy for diversity cases, and alleges further damages into the future, the amount in

controversy exceeds the jurisdictional threshold set forth in 28 U.S.C.1332 (a) of $75,000.00,

exclusive of interest and costs.

        7.      Since the Plaintiff and Defendant are citizens of different states and the amount in

controversy exceeds $75,000.00, this Court has subject matter jurisdiction based on diversity

pursuant to 28 U.S.C §1332. As such, this removal action is proper.

        8.      Defendant has served the instant Notice of Removal on Plaintiff’s counsel.

Defendant has also timely filed a Notice of Application for Removal with the Clerk of the Circuit

Court of the Fourth Judicial Circuit.

        9.      Accompanying this Notice of Removal is a Civil Cover Sheet as well as a check

for the required filing fee.

        WHEREFORE, the undersigned Defendant respectfully requests that this action now

pending in the Seventh Judicial Circuit in and for Volusia County, Florida, be removed from there
 Case 6:20-cv-02150-GAP-GJK Document 1 Filed 11/23/20 Page 4 of 4 PageID 4




to this Honorable Court because of the complete diversity between the parties and the amount in

controversy that exceeds $75,000.00.

       Dated: November 23, 2020.

                                                       /s/ Steven L. Worley
                                                       Steven L. Worley
                                                       Florida Bar No. 0159719
                                                       Marissa de los Reyes
                                                       Florida Bar No. 1010899
                                                       CARR ALLISON
                                                       The Greenleaf and Crosby Building
                                                       208 North Laura Street, Suite 1100
                                                       Jacksonville, Florida 32202
                                                       Telephone: (904) 328-6456
                                                       Facsimile: (904) 328-6473
                                                       Email: sworley@carrallison.com
                                                       Email: mdelosreyes@carrallison.com
                                                       Secondary Email: eparker@carrallison.com
                                                       Secondary Email: sreid@carrallison.com
                                                       Attorneys for Defendant

                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 23, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will provide a notice of electronic

filing and a copy of the foregoing to the following:

        Steven T. Vasilaros, Esquire
        Joshua T. Wagner, Esquire
        VAILAROS WAGNER
        721 Beville Road
        South Daytona, Florida 32119
        Email: pleadings@accidentfirm.com
        Attorneys for Plaintiff

                                                         /s/ Steven L. Worley
                                                         Steven L. Worley
                                                         Attorney for Defendant
